from a Appeal judgment of the Genesee County Court (Robert C. Noonan, J.), rendered July 3, 2014. The judgment convicted defendant, upon his plea of guilty, of criminal sexual act in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convict*1546ing him, upon his Alford plea, of criminal sexual act in the third degree (Penal Law § 130.40 [2]). Contrary to defendant’s contention, we conclude that he knowingly, voluntarily, and intelligently waived his right to appeal, and that valid waiver encompasses his challenge to the severity of the sentence (see People v Lopez, 6 NY3d 248, 256 [2006]; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Present—Centra, J.P., Peradotto, DeJoseph, NeMoyer and Curran, JJ.